Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J), rendered December 6, 2000, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the factual adequacy of his plea allocution is unpreserved for appellate review (see People v Santiago, 280 AD2d 688 [2001]; People v Hayes, 239 AD2d 358 [1997]; People v Nina, 184 AD2d 593 [1992]; People v Duff, 158 AD2d 711 [1990]). The defendant’s plea of guilty and his waiver of the right to appeal, made with the advice of his counsel, were knowingly, intelligently, and voluntarily entered as a part of a plea agreement (see People v Callahan, 80 NY2d 273 [1992]; People v Seaberg, 74 NY2d 1 [1989]). The waiver precludes appellate review of the defendant’s remaining contentions, including those raised in his supplemental pro se brief (see People v Morrow, 3 AD3d 584 [2004]; People v Demosthene, 2 AD3d 874 [2003], lv denied 2 NY3d 761 [2004]). Smith, J.P., Goldstein, Adams and Townes, JJ., concur.